516 F.2d 915
Hilda LEWIS et al., Appellants,v.Leonard SWANSON, Individually and as a Director for theLocal Public Agency for Urban Renewal in the Cityof Rapid City, South Dakota, et al., Appellees.
No. 75-1036.
United States Court of Appeals,Eighth Circuit.
Submitted May 14, 1975.Decided May 19, 1975.As Amended June 9, 1975.

Daniel L. Jackson, Black Hills Legal Services, Inc., Rapid City, S. D., for appellants.
Gene N. Lebrun, Rapid City, S. D., for appellees.
Before LAY, WEBSTER and HENLEY, Circuit Judges.

ORDER

1
In this proposed class action the plaintiffs allege that the United States and the Rapid City, South Dakota, Urban Renewal Agency have denied them relocation assistance benefits and have threatened to displace Rapid City residents in violation of the Uniform Relocation Assistance Act of 1970, 42 U.S.C. § 4601 et seq., and the National Housing Act of 1949, 42 U.S.C. § 1441 et seq. and regulations thereunder.  Plaintiffs appeal from the district court's order granting summary judgment to defendants.


2
On review of the pleadings and affidavits in the record, we find disputed issues of material fact making summary judgment inappropriate.  The district court shall order defendants to answer plaintiffs' interrogatories forthwith, and thereafter shall promptly determine whether the suit may be certified as a class action under Fed.R.Civ.P. 23(c).  Trial shall be set at an early date to allow plaintiffs to proceed with proof of their allegations of denial of benefits under the applicable statutes and regulations set forth in their complaint.


3
Reversed and remanded.